Citation Nr: 1619089	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-29 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for residuals of a boxer's fracture of the right 4th and 5th metacarpals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel 






INTRODUCTION

The Veteran served on active duty from February 1992 to October 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

When the case was previously before the Board in March 2015, the Board granted an increased rating of 20 percent for the Veteran's service-connected right shoulder disability, denied entitlement to a rating in excess of 10 percent for the Veteran's service-connected right knee disability, denied entitlement to a compensable rating for residuals of a boxer's fracture of the right 4th and 5th metacarpals, and remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  

The Veteran appealed the denial of entitlement to a compensable rating for residuals of a boxer's fracture of the right 4th and 5th metacarpals to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Order, the Court granted a Joint Motion for Partial Remand, which vacated the Board's denial of the Veteran's claim of entitlement to a compensable rating for residuals of a boxer's fracture of the right 4th and 5th metacarpals and remanded the issue back to the Board for action in compliance with the Joint Motion.

The Order specifically noted that the Board's other two decisions in the March 2015 Board decision should not be disturbed.  With regard to the TDIU claim, the Court noted that because this claim was remanded by the Board in March 2015, the Court lacked jurisdiction to consider this claim.  

The Board notes that the March 2015 remand directives regarding the claim of entitlement to a TDIU do not appear to have been accomplished, and that issue has not been recertified to the Board.  As such, it is not currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Based upon the March 2016 Joint Motion for Partial Remand, the Board finds that a remand for an additional VA examination is warranted in order to assess the current severity of the Veteran's service-connected residuals of a boxer's fracture of the right 4th and 5th metacarpals, to include the functional impact (including any loss of range of motion) during flare-ups. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of the Veteran's service-connected residuals of a boxer's fracture of the right 4th and 5th metacarpals.  The claims file should be made available to, and reviewed by, the examiner. 

All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner must state the range of motion of the right ring and little fingers in degrees.  If pain on motion of the right ring finger is shown, the examiner must state at what degree the pain begins.  The examiner must indicate whether there is any favorable or unfavorable ankylosis of the right ring and little fingers.  The examiner must also state whether the Veteran's service-connected disability impacts any of his other fingers and, if so, to what degree.  The examiner must state whether there is any functional loss caused by the Veteran's right ring and little finger disability, including whether there is any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  Additionally, an opinion must be stated as to whether any pain found in the right ring and/or little finger could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional limitation of motion due to pain on use or during flare-ups.  The examiner must specifically address the whether the service-connected disability impairs his ability to use his hand to grasp things.  Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's finger disability. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.

2.  After the development requested is completed, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran a supplemental Statement of the Case and allow him a reasonable opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




